DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a) In claim 8, line 3, before “providing”, delete ----(a)----.
b) In claim 8, line 16, before “forming a drain region”, delete ----(b)----.
c) In claim 8, line 17, after “the fourth surface”, delete ----,----.
d) In claim 8, line 17, after “the fourth surface”, insert --;--.
e) In claim 8, line 18, before “forming a source region”, delete ----(c)----.
f) In claim 8, line 20, after “the drain region”, delete ----,----.
g) In claim 8, line 20, after “the drain region”, insert --;--.
h) In claim 8, lines 21-22, delete ---- (d) forming a source region having the second conductivity type on the fourth surface----.
i) In claim 8, line 23, before “forming a drift region”, delete ----(e)----.
j) In claim 8, line 24, after “surround the drain region”, delete ----,----.
k) In claim 8, line 24, after “surround the drain region”, insert --;--.

m) In claim 8, line 25, insert --forming a body region--.
n) In claim 8, line 26, after “surround the source region”, delete ----,----.
o) In claim 8, line 26, after “surround the source region”, insert --;--.
p) In claim 8, lines 27-28, delete ----(g) forming a body region having the first conductivity type on the fourth surface----.
q) In claim 8, line 29, before “forming a first region”, delete ----(h)----.
r) In claim 8, line 33, before “forming a second region”, delete ----(i)----.
s) In claim 8, line 36, before “forming a gate electrode”, delete ----(j)----.
t) In claim 8, line 38, after “at least the drain region, delete ----;----.
u) In claim 8, line 38, after “at least the drain region, insert --,--.
v) In claim 8, line 46, after “below the source region”, delete ----;----.
w) In claim 8, line 46, after “below the source region”, insert --,--.
x) In Claim 10, line 3, before “forming a third region”, delete ----(k)----. 

Allowable Subject Matter
Claims 1-10 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “a first region having the first conductivity type, and formed at a position closer to the buried region than the drift 

In example:
(i) Mori et al. (U.S. Patent Pub. No. 2017/0250259) teaches a semiconductor substrate having a first conductivity type and having: a first surface; and a second surface opposite to the first surface; an epitaxial layer having the first conductivity type, and formed on the second surface, the epitaxial layer having: a third surface facing the second surface; and a fourth surface opposite to the third surface; and a buried region having a second conductivity type opposite to the first conductivity type, and formed across the substrate and the epitaxial layer; and a gate electrode, wherein the epitaxial layer comprises: a drain region having the second conductivity type, and formed on the fourth surface; a source region having the second conductivity type, formed on the fourth surface, and spaced apart from the drain region; a drift region having the second conductivity type and formed on the fourth surface such that the drift Mori teaches the opposite orientation of the first and second region for purposes detailed in the specification wherein the first region is specifically formed below the second region and being placed between the second region and the buried region such that the second region overlaps the first region. 
(ii) Yanagi (U.S. Patent Pub. No. 2013/0134510) teaches a semiconductor substrate including: a first epitaxial layer having a first conductivity type and having: a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        February 13, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894